PER CURIAM.
We reverse the order imposing restitution, as the State concedes that the trial court erred in imposing it after the notice of appeal was filed. David was convicted of aggravated battery with a knife and sentenced to five years in the Department of Corrections, followed by five years of probation. A special condition of her probation required that she pay restitution, but the court reserved jurisdiction to impose it for ninety days. Before the court did so, David filed a notice of appeal. The court then assessed restitution in the amount of $11,087. On appeal, the State concedes that, based on Marro v. State, 803 So.2d 906, 907 (Fla. 4th. DCA 2002), it was error for the trial court to impose restitution after the notice of appeal was filed, as the notice divested the court of the jurisdiction to do so. Thus, we reverse and remand for a new hearing to determine the amount of restitution.
WARNER, MAY and CONNER, JJ., concur.